DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 05/18/2020 is acknowledged.
With the amendment entered, 11/19/2020, Applicant cancelled withdrawn claims 17-18.
Response to Amendment and Status of Claims
Applicant’s amendment, filed 06/09/2021, has been entered. Claims 1 and 6 are amended, claims 2, 14, and 16-18 were previously cancelled, and no new claims are added. Accordingly, claims 1, 3-13, and 15 remain pending and considered in this Office Action.
Applicant’s amendments have obviated the previously set forth claim objections and rejections under 112b.
Claim Interpretation
The preamble of independent claim 1 includes “pore-free”; there is no definition of what Applicant considers to be pore-free in the originally filed disclosure. In the Remarks filed 06/09/2021 (at Page 2 2nd Paragraph), Applicant states “Applicants respectfully submit that there is nothing ambiguous about the term “pore free,” as used in the present claims. It would be understood by one of skill in the art to mean, No Pores’. Without arguing what the person of ordinary skill would understand from the phrase “pore free”, it is reiterated that the prior nd paragraph of Page 4 of Final Rejection mailed 03/09/2021). Looking to Applicant’s as-filed specification at 0053, Applicant does discuss ‘essentially pore-free’ components and says that sintering… gives components which have a reduced number of pores, for example components which are essentially pore-free’. 
From Applicant’s remarks, it is clear that small tolerances and/or deviations regarding porosity that is present in the claimed component are disavowed. As such, it is noted that ‘pore free’ as used by the Applicants means ‘no pores’ whatsoever. The claims have been construed as such.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, claim 3 depends from claim 1 and requires “wherein the fused tungsten carbide comprises a microstructure composed of alternating lamellae consisting of WC and W2C”. This is not a further limitation of the subject matter claimed because fused tungsten carbide inherently possesses this microstructure. As evidence, Caron (U.S. 2006/0127269; Of Record) teaches at Paragraph 0006 that “[t]he fine to coarse microstructure of the fused tungsten carbide typically consists of W2C crystals inserted as feathers in a lamellar structure”. 2C. Moreover, it is noted that the instant application acknowledges that the intact lamellar structure of fused tungsten carbide is also referred to as a feather-like structure. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 11, and 12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Svec (U.S. 2010/0196734; Of Record).
Regarding claim 1, Svec teaches wear protection sheets (meeting claimed ‘wear part’; Paragraph 0006) having increased operating lifetime (Paragraph 0007) and very low porosity (Paragraph 0007).
2C/WC, with the particulate fused carbides having a particle shell composed of tungsten carbide (WC)”) a binder metal selected from the group consisting of Co, Ni and Fe and alloys comprising at least one of Ni, Co, and Fe (Paragraphs 0022-0023; “metal encased hard materials” “hard material particles are surrounded by a metal shell…nickel, cobalt,…iron… or a mixture of these materials”). Additionally, Svec teaches that the wear protection layers have a low porosity of less than 1% (Paragraph 0056) which anticipates the claimed range of no pores and/or pore free (i.e. 0% porosity) with sufficient specificity (MPEP 2131.03.II). Please see “Claim Interpretation” section above for further explanation regarding the interpretation of this feature.
Alternatively, Svec’s teaching of ‘less than 1%’ at Paragraph 0056 overlaps with the effectively claimed range of 0% porosity (i.e. pore free or no pores). It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Moreover, Svec teaches that pore formation is reduced and minimized (Paragraph 0011). As such, it would be obvious to ensure that the wear protection component/sheet is pore free as Svec teaches that a porosity of less than 1% is preferable (Paragraph 0056) and that pores should be reduced and/or minimized (Paragraph 0011).
With regard to the language requiring the inner core of fused tungsten carbide to have a lamellar structure, it is noted that fused tungsten carbide inherently possesses a lamellar structure as is known within the art. As such, Svec’s inner core of fused tungsten carbide necessarily has a lamellar structure and thereby anticipates the claimed feature.
With regard to the language requiring “wherein the lamellar structure of the fused tungsten carbide is maintained after sintering and the lamellar structure of the fused tungsten carbide is not thermally or chemically transformed during the sintering process”, it is anticipated 
With regard to the language of the claim directed to “obtainable by a process” as well as “sintering the composition at a sintering temperature of from 1250°C to 1400°C for a period of 3 to 15 minutes while applying a pressing force of from 20 to 80 MPa and then cooling the article in the temperature range from the sintering temperature to 500°C at a cooling rate of less than 100 K/min”, it is noted that these are product by process limitations (MPEP 2113).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure imparted by the processing conditions is considered, it is noted in the instant case that the sintering and cooling conditions do not impart additional structure beyond that which is already expressly required by the claim. At best, it appears that Applicant’s pressing force results in a reduced number of pores (Paragraph 0053 of the instant specification). Svec achieves the same structure (particularly less than 1% porosity described at Paragraph 0056 of Svec)
In the interest of the clarity of the record, Applicant’s specification mentions wear protection layers at Paragraphs 0002 and 0025 and as such, it is reasonably expected that the person of ordinary skill in the art would understand Svec’s wear protection sheets to meet the broadest reasonable interpretation of the claimed ‘wear part’.
Regarding claim 4, Svec anticipates the component as applied to claim 1 above and further teaches that the metal encasing the hard material particles can be nickel, cobalt, and/or iron (Paragraphs 0022-0023).
With regard to the language directed to the gas pressure of the sintering process, it is noted that this is product by process language (MPEP 2113). This language does not appear to impart additional structure beyond what is already expressly recited. Nevertheless, Svec teaches that the liquid phase sintering utilizes vacuum pressure of 10-4 to 10-6 mbar which is less than 10-3 bar. 
Regarding claim 5, Svec anticipates the component as applied to claim 1 above and further teaches that the metal encasing the hard material particles can be nickel, cobalt, and/or iron (Paragraphs 0022-0023).
With regard to the language directed to the cooling feature, it is noted that this is product by process language (MPEP 2113). This language does not appear to impart additional structure beyond what is already expressly recited. As such, Svec anticipates a lamellar fused tungsten carbide inner core and porosity of less than 1% which is taken to meet the claimed ‘pore-free’ limitation.
Regarding claim 11, Svec anticipates the component as applied to claim 1 above. 
With regard to the language directed to the sintering features, it is noted that this is product by process language (MPEP 2113). Nevertheless, Svec teaches liquid phase sintering (Paragraphs 0052 and 0054).
Regarding claim 12, Svec anticipates the component as applied to claim 1 above.
With regard to the language directed to the gas pressure of the sintering process, it is noted that this is product by process language (MPEP 2113). This language does not appear to impart additional structure beyond what is already expressly recited. Nevertheless, Svec teaches that the liquid phase sintering utilizes vacuum pressure of 10-4 to 10-6 mbar which is less than 10-3
Claim 3 is rejected under pre-AIA  35 U.S.C. 102(b) or U.S.C. 103 as applied to claim 1 above by Svec as further evidenced by Caron (U.S. 2006/0127269; Of Record).
Regarding claim 3, Svec teaches the component as applied to claim 1 above and teaches that the hard material particles are fused tungsten carbide. Svec does not expressly state that the fused tungsten carbide comprises a lamellar structure or is composed of alternating lamellae consisting of WC and W2C; however, fused tungsten carbide necessarily possesses said lamellar structure and would be composed of alternate lamellae consisting of WC and W2C.
In the interest of the clarity of the record, the teachings of Caron are provided as evidence to support that the fused tungsten carbide of Svec would possess the alternating lamellae features as claimed. 
Specifically, Caron teaches at Paragraph 0006 that “[t]he fine to coarse microstructure of the fused tungsten carbide typically consists of W2C crystals inserted as feathers in a lamellar structure”. Additionally, Caron depicts this microstructure in Figure 2 which would be appreciated by a person of ordinary skill as being lamellar and being composed of alternating lamellae consisting of WC and W2C. Moreover, it is noted that the instant application acknowledges that the intact lamellar structure of fused tungsten carbide is also referred to as a feather-like structure.
As such, it is anticipated that the fused tungsten carbide of Svec would possess a lamellar structure and would be composed of alternate lamellae consisting of WC and W2C absent evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svec (U.S. 2010/0196734) as applied to claim 1 above.
Regarding claim 9, Svec teaches the component as applied to claim 1 above but does not expressly disclose the sintering temperature of from 1300°C to 1370°C; however, Svec teaches an overlapping sintering range of 800°C to 2000°C (Paragraph 0054) with a particularly disclosed range of 1000°C to 1500°C.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 15, Svec teaches the component as applied to claim 1 above and further teaches that the wear protection sheets contains 5 to 95 wt% of metal-encased hard material particles and from 5 to 95 wt% of solder material particles (Paragraph 0026). 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 1, 6, 7, 9-13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerk (U.S. 2007/0079905 A1; Of Record; Cited in IDS of 12/14/2017) as evidenced by Koshy (U.S. 2010/0050746).
Regarding claim 1, Gerk teaches a dual-phase hard material including a core particle of WSC (“a eutectic mixture of WC and W2C” which is recognized by persons of ordinary skill as fused tungsten carbide; Paragraph 0003) that is surrounded by a dense shell of tungsten monocarbide (“WC”; meeting claimed outer shell comprising tungsten carbide) (Paragraph 0021) useful for coating surfaces of parts subjected to wear and for producing drill bits (Abstract). 
This hard material particle is referred to as cWSC and is further mixed with a matrix metal such as an alloy based on Fe, Ni, or Co (Paragraph 0034). See also Example 1 in which a mixture of binder alloy containing Ni with the cWSC tungsten carbide material is welded onto a steel substrate in one and two layers by PTA welding. Notably, Gerk teaches that these hard materials are used for coating surfaces of parts subjected to wear and for producing drill bits (Abstract). As such, it would be obvious to the person of ordinary skill in the art to recognize and appreciate forming the wear part or drill bit using the dual-phase hard material of Gerk in view that Gerk teaches that the particles are useful for such products. 
Compellingly, Gerk teaches that outstanding toughness and hardness of the hard material particles is maintained even when said particles are processed by conventional means, i.e. brought into contact with a liquid matrix material (Paragraphs 0016 and 0041). The person of 
With regard to the language requiring the claimed component to be ‘pore-free’, it is noted that Gerk is silent to any degree of porosity of the final tool. However, at Paragraph 0034, Gerk does mention a dense component. As Gerk does not describe any appreciable porosity, it is taken that Gerk’s resultant component would be pore-free in the absence of evidence or persuasive reasoning to the contrary. The person of ordinary skill in the art would understand that a dense component would be ideal because porosity is recognized as a detriment in wear tooling (Paragraph 0002 of U.S. 2010/0050746 “…due to surface porosity issues, which are known to be detrimental to the function and performance of the casting if they occur, for example on a bearing or sealing surface). Notably, a bearing is recognized as a wear part.
With regard to the language requiring the inner core of fused tungsten carbide to have a lamellar structure, it is noted that fused tungsten carbide inherently possesses a lamellar structure as is known within the art. As such, Gerk’s inner core of fused tungsten carbide necessarily has a lamellar structure and thereby meets the claimed feature.
With regard to the language requiring “wherein the lamellar structure of the fused tungsten carbide is maintained after sintering and the lamellar structure of the fused tungsten carbide is not thermally or chemically transformed during the sintering process”, it is taken that the lamellar structure of the fused tungsten carbide would not be changed because maximum temperature Gerk reaches is 2000°C (Abstract) which is significantly lower than the melting point of tungsten carbide (2,870°C). Moreover, there is no other indication in the Gerk reference that would be expected to thermally or chemically transform the lamellar structure of the fused 
With regard to the language of the claim directed to “obtainable by a process” as well as “sintering the composition at a sintering temperature of from 1250°C to 1400°C for a period of 3 to 15 minutes while applying a pressing force of from 20 to 80 MPa and then cooling the article in the temperature range from the sintering temperature to 500°C at a cooling rate of less than 100 K/min”, it is noted that these are product by process limitations (MPEP 2113).
To be clear, Gerk teaches powdered particles comprising an inner core comprising fused tungsten carbide, an outer shell comprising tungsten carbide, and a binder metal alloy comprising at least one of Fe, Ni, or Co useful for coating surfaces of parts subjected to wear and for producing drill bits. As such, it would be obvious to the person of ordinary skill in the art to thereby make the pore-free wear part or drill bit.
Regarding claim 6, Gerk teaches the component as applied to claim 1 above and further teaches that the hard material particles comprise a content of bound carbon of from 4 to 6 wt% (Paragraph 0017).
Regarding claim 7, Gerk teaches the component as applied to claim 1 above and further teaches that the thickness of the outer shell is preferably 0.05 to 0.4 times the average particle size of the hard material particles (Paragraph 0021).
Regarding claims 9-13, these claims describe further features of the processing/sintering conditions and do not impart additional structure other than that already expressly required by claim 1. To be clear, claims 9-13 are product by process claims (MPEP 2113).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 15, Gerk teaches the component as applied to claim 1 above and further teaches in Example 1 that 4 kg of Ni binder metal alloy is mixed with 6 kg of the cWSC tungsten carbide material for a 10 kg total mixture for the composition. As such, the composition comprises 60 wt% of hard material particles (cWSC tungsten carbide material) and 40 wt% of the binder metal (Ni binder metal alloy).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerk as applied to claim 1 above and as further evidenced by Caron (U.S. 2006/0127269 A1).
Regarding claim 3, Gerk teaches the component as applied to claim 1 above and teaches the inclusion of fused tungsten carbide which is a eutectic mixture of WC and W2C. Gerk does not expressly state that the fused tungsten carbide comprises a lamellar structure or is composed of alternating lamellae consisting of WC and W2C; however, fused tungsten carbide necessarily possesses said lamellar structure and would be composed of alternate lamellae consisting of WC and W2C.
In the interest of the clarity of the record, the teachings of Caron are provided as evidence to support that the fused tungsten carbide of Gerk would possess the lamellar features as claimed. 
Specifically, Caron teaches at Paragraph 0006 that “[t]he fine to coarse microstructure of the fused tungsten carbide typically consists of W2C crystals inserted as feathers in a lamellar structure”. Additionally, Caron depicts this microstructure in Figure 2 which would be appreciated by a person of ordinary skill as being lamellar and being composed of alternating lamellae consisting of WC and W2C. Moreover, it is noted that the instant application acknowledges that the intact lamellar structure of fused tungsten carbide is also referred to as a feather-like structure.
As such, it is prima facie expected that the fused tungsten carbide of Gerk would possess alternating lamellae consisting of WC and W2.
Claims 4, 5, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerk as applied to claim 1 above, and further in view of Schader et al. (U.S. 5,663,512).
Regarding claims 4 and 5, Gerk teaches the component as applied to claim 1 above but fails to teach that the binder metal is selected from the group consisting of Co, Ni, and Fe. Notably, Gerk discloses an alloy comprising Co, Ni, and/or Fe as the metal matrix (Paragraph 0034) but does not disclose or suggest Co, Ni, and/or Fe alone.
Schader et al. (hereinafter “Schader”) teaches a hardfacing composition for earth-boring bits including a quantity of sintered carbide pellets and a quantity of cast carbide pellets wherein the sintered carbide pellets include carbides consisting of Cr, Mo, Nb, Ta, Ti, W, and V (Abstract). Additionally, the sintered carbide pellets include a binder usually Co (Col. 3 lines 45-47). Specifically, Schader teaches that “in the past, hardfacing compositions generally comprise carbides of the elements of Groups IVB, VB, and VIB in a matrix metal of iron, cobalt, or nickel, and alloy and mixtures thereof (Col. 1 lines 22-24).
It would be obvious to a person of ordinary skill in the art to select Co, Ni, and/or Fe individually in view of Schader as the use of Co, Ni, and Fe alone is known in the art. Additionally, cemented carbides are known to include Co, Ni, or Fe metal binders (Col. 1 lines 57-67 discussing U.S. Pat to Keshavan) such that it would be obvious to try Co, Ni, or Fe alone rather than in alloy form. 
With regard to the language of claims 4 and 5 (individually) directed to further processing conditions, it is noted that these are product by process limitations (MPEP 2113).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure imparted by the processing conditions is considered, it is noted in the instant case that the sintering conditions do not impart additional structure beyond that which is already expressly required by the claim.
Regarding claim 8, Gerk teaches the component as applied to claim 1 above but fails to teach that the inner core and outer shell further comprise an alloy comprising the fused tungsten carbide and at least one further carbide of the elements selected from groups 4B, 5B, and 6B of the Periodic Table of the Elements.
Schader teaches a hardfacing composition for earth-boring bits including a quantity of sintered carbide pellets and a quantity of cast carbide pellets wherein the sintered carbide pellets include carbides consisting of Cr, Mo, Nb, Ta, Ti, W, and V (Abstract). Additionally, the sintered carbide pellets include a binder usually Co (Col. 3 lines 45-47). Specifically, Schader teaches in Col. 3 lines 60-64 that tungsten carbide is preferred for the hardfacing composition but that cast and sintered pellets of chromium, molybdenum, niobium, tantalum, titanium, and vanadium carbides would be suitable. Moreover, Schader teaches that “in the past, hardfacing compositions generally comprise carbides of the elements of Groups IVB, VB, and VIB in a matrix metal of iron, cobalt, or nickel, and alloy and mixtures thereof (Col. 1 lines 22-24).
The person of ordinary skill would be motivated to try combinations of carbides in addition to the fused tungsten carbide encased with a WC shell of Gerk so as to achieve further improved mechanical properties of the component such as fracture toughness and wear resistance during abrasive conditions (Col. 1 lines 5-7 and Col. 1 lines 37-44). 
In particular, at Col. 1 lines 37-44 Schader teaches that “many factors affect the suitability of a hardfacing composition for a particular application. These factures include the chemical composition and physical structure of the carbides employed in the compositions, the chemical composition and microstructure of the matrix metal or alloy, and the relative proportions of the carbide materials to one another and to the matrix metal alloy”. As such, the carbide content and composition is recognized as a result effective variable and would be obvious to optimize. Notably, the optimization of the carbide content and composition would be accompanied by a reasonable expectation of success in view of the prior art’s recognition of the materials as suitable and known within the art.
prima facie obvious to the person of ordinary skill in the art at the time the invention was made to include additional cast and sintered carbides of Cr, Mo, Nb, Ta, Ti, and V in view that they are taught by Schader to be suitable and are also well-known and conventional in the art for hardfacing compositions.
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
In response to Applicant’s comments regarding the interpretation of ‘pore-free’, the Examiner’s response is found in the “Claim Interpretation” section above. While Applicant’s comments have been fully considered, they are not found persuasive. Svec’s teaching of a low porosity wear component (‘wear protection sheet’) having a preferable porosity of ‘less than 1%’ (Paragraph 0056) meets the claims as explained in the rejection above.
In response to Applicant’s comments regarding claim 3 as rejected by Svec as evidenced by Caron, Examiner respectfully notes that Applicant’s comments do not appear to be reflective of the rejection as made. Caron was provided as an evidentiary reference to establish that the fused tungsten carbide (FTC) of Svec inherently possesses alternating lamellae of WC and W2
In response to Applicant’s argument that the cited references do not teach the sintering time of 3 to 15 minutes, Examiner respectfully maintains that the instant claims are drawn to the statutory class of invention of product. The instant claims use product by process language (MPEP 2113). As previously explained (see Page 5 of the Final Rejection mailed 03/09/2021) and maintained in the rejection above, the structure imparted by these processing conditions appears to be the porosity of the final product as supported by Applicant’s own specification at Paragraph 0053. Again, Examiner has explained that Svec’s sintering does not exceed 2000C and the melting point of tungsten carbide is 2870C. There is no evidence to establish that Svec’s sintering at 2000C would alter the FTC which has a melting point of 2870C. Compellingly, Svec expressly teaches at Paragraphs 0019 and 0020 that fused tungsten carbide receives “very particular preference” and that the hard material particles have a fused tungsten carbide core and a WC shell which “substantially protects the FTC core from reactions with the nickel-based solder”.
With regard to Applicant’s continued argument, concerning claims 9 and 15, that Svec and Gerk refer to powders and not an article obtained by a powder, Examiner respectfully disagrees and maintains that Svec teaches a wear protection sheet and Gerk teaches that the powder is for coating surfaces of parts subject to wear and for producing drill bits (Abstract).
In response to Applicant’s argument that ‘careful observation of the sintering temperature, the pressing force, and sintering time was found to be essential in maintaining the lamellar structure of the fused tungsten carbide’ (bottom of Page 3 of the Remarks), Examiner respectfully maintains that Applicant has not demonstrated how the structure produced by this product by process language would be any different or unexpected from that currently claimed (i.e. the porosity as described at Paragraph 0053 of the specification). Again, Svec’s sintering does not exceed 2000C and the melting point of tungsten carbide is 2870C. Compellingly, Svec expressly teaches at Paragraphs 0019 and 0020 that fused tungsten carbide receives “very particular preference” and that the hard material particles have a fused tungsten carbide core and a WC shell which “substantially protects the FTC core from reactions with the nickel-based solder”. 
Applicant’s arguments provided at Page 4 would need to be supported by evidence that the wear protection sheet of Svec and component of Gerk do not possess the FTC structure.
In response to Applicant’s argument Svec is silent regarding the structure of the powder in the finished wear part such that Applicant believes that Svec does not possess the FTC after sintering, Examiner respectfully disagrees because Svec’s sintering does not exceed 2000C and the melting point of tungsten carbide is 2870C. Applicant has not provided any evidence demonstrating that Svec’s FTC structure would be modified or destroyed by Svec’s sintering.
Looking to the remarks directed to Gerk (beginning at the bottom of Page 5 of the Remarks), it is noted that the comments incorrectly summarize the rejection: it was not Gerk in view of Koshy, it was Gerk as evidenced by Koshy. The 103 rejection did not utilize Koshy in any way to modify Gerk but, instead, to demonstrate that porosity is known in the art to be detrimental. MPEP 2144.03.A. explains that it is never appropriate to rely solely on common knowledge in the art without evidentiary support in the record; as such, Examiner provided Koshy as a finding of fact to demonstrate that a dense component without porosity is known to be ideal, and therefore obvious, because porosity issues are known to be detrimental. Applicant’s comments do not address the evidentiary teachings of Koshy relied upon in the rejection at Page 10 2nd Paragraph of the Final Rejection.  
Moreover, even though Gerk is silent to any degree of porosity, it has been held that “a reference need not state a feature’s absence in order to disclose a negative limitation” AC Techs., S.A. v. Amazon.com, Inc., 912 F.3d 1358 (Fed. Cir. 2019). To be clear, ‘pore-free’ is a negative limitation.
Examiner refutes the assertion that “Examiner again neglects to consider that while Gerk refers to a powder, the current invention focuses on an article obtained from the powder, i.e., the powder is further processed without loss of the lamellar structure” (top of Page 6 of the Remarks) by kindly referring Applicant’s Representative back to Page 9, Item 19, 2nd Paragraph of the Final Rejection which has been reproduced below:

    PNG
    media_image1.png
    172
    637
    media_image1.png
    Greyscale

As can be seen above, the rejection did account for the obviousness of taking Gerk’s materials and, following Gerk’s guidance, using said materials in the manner intended by Gerk.
In response to Applicant’s argument that the Examiner has not adequately considered the structure implied by the process steps when assessing the patentability of the product-by-process claims over the prior art, Examiner respectfully disagrees and maintains that the structure imparted by the process was considered. See at least page 5 lines 11-17 and Page 11 lines 1-10 of the Final Rejection. 
Further, the comments at the bottom of Page 6 of the Remarks do not appear to be reflective of the actual teachings of Gerk. Applicant asserts that Gerk only sinters the tungsten carbide alone and the presence of free carbon in the welding at Paragraph 0040 is evidence that the fused tungsten carbide structure is not maintained. In response, Examiner notes that Gerk’s solution to maintain the fused tungsten carbide (referred to as WSC by Gerk; first introduced at Paragraph 0003 of the reference) is to coat the fused tungsten carbide with a layer of WC (see Paragraph 0013 – “core of WSC surrounded by dense shell of WC”, Paragraph 0016 “… the outstanding toughness and hardness of the WSC in the core of the WC (WSC composite are maintained even when it is processed by conventional means, i.e. brought into contact with a liquid matrix material)”). As such, the prima facie presumption that the claimed invention is the same as that taught by Gerk as evidenced by Koshy remains and the burden remains with Applicant to demonstrate that Gerk as evidenced by Koshy does not possess the structure as claimed. It has been held that ‘where the claimed and prior art products are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Further, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738